DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Regarding Claims 2-5 and 23. Cancelled.
Regarding Claims 6-12, 14-17, 19, 21 and 24-26. Withdrawn

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.        Claims 1, 13, 18, 20, 22 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019, as well as updated guideline issued on October 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements does not amount to significantly more than the exception itself, then the claims are ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 18, we recognize that the limitations “correlate the orthogonal aerial image with the oblique aerial image; generate, based at least in part on the correlation between the orthogonal aerial image and the oblique aerial image, a three-dimensional computer model of the roof that includes at least two roof sections that each have a corresponding slope, area, and edges, the three-dimensional computer model including one or more ridge lines distinguishing the at least two roof sections, adjust the three-dimensional computer model of the roof, based at least in part on: adjusting the slope of each of the at least two roof sections to zero, fusing the at least two roof sections into a fused roof section by removing the one or more ridge lines distinguishing the at least two roof sections, the fused roof section having a fused roof edge formed by the edges of the at least two, 
shortening a length of the fused roof edge by an amount corresponding to at least one of an estimated roof overhang over one or more wall of the building and an estimated width of the one or more wall; and generate, based at least in part on the adjusted estimated total roof area of the roof of the adjusted three-dimensional computer model, an estimated floor area measurement of the building” are abstract ideas, as they involve a combination of mental process of correlating the images and usage of mathematical concept involving geometry and mathematical operations. Similar rejections are made for other dependent claims.
          With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with any additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. The limitations “receive an orthogonal aerial image and an oblique aerial image, each of the orthogonal aerial image and the oblique aerial image representing a building having a roof” but said limitations are directed to mere insignificant data collection activity to provide data to be implemented in the identified abstract idea. The limitations “processor,” “computer” and “memory” are recited, but said limitations are nothing more than a generic computer where the abstract idea is being implemented (Applicant is advised that the Supreme Court in Alice has stated that the mere implementation of abstract idea in a generic computer does not cure the 101 eligibility issue). Finally, the claims recite “generate a floor area measurement estimate report that includes at least one of the orthogonal and aerial image and the oblique aerial image annotated with numerical values that indicates the estimated floor area measurement,” but said limitations are merely directed insignificant post-solution activity of displaying the processed data from the implementation of the abstract idea. The claims are primarily directed to algorithm and there is no improvement in the functioning of a computer, sensors or any devices. The claims simply, do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea, and as such, the abstract idea is not being integrated into a practical application.
          Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations involving “receive an orthogonal aerial image and an oblique aerial image, each of the orthogonal aerial image and the oblique aerial image representing a building having a roof,” are recited, but said limitations would not be considered significantly more and something that the industry had not been able to obtain, since such steps are not only mere data collection (or extra-solution) activity that will be used in the estimating steps that were discussed above recited at high level of generality, but are “well understood, routine, conventional activities previously known to the industry.” (for evidence of conventionality, see references in the IDS. As an example, see Forlani et al., “Building reconstruction and visualization from LIDAR data, Introduction section, as well as some of the references cited under the Conclusion section, under Pertinent Arts).   
          Furthermore, the limitations “processor,” “computer” and memory” are recited, but said limitations are merely a recitation of generic computer and associated computer structure that serves to perform generic computer functions that are well-understood, routine and conventional activities previously known to the pertinent industry. Finally, the claims recite “generate a floor area measurement estimate report that includes at least one of the orthogonal and aerial image and the oblique aerial image annotated with numerical values that indicates the estimated floor area measurement,” but said limitations are merely directed insignificant post-solution activity of displaying the processed data from the implementation of the abstract idea that is well-understood, routine, and conventional as well. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive, for the updated rejection above as well as reasons given in previous Office actions. 
Conclusion



5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857